Exhibit 10.5
 
 
 




PROMISSORY NOTE B


Borrower:
Dominic Bassani, 64 Village Hill Drive Dix Hills New York 11746 (the
"Borrower").
Lender: 
Bion Environmental Technologies, Inc., 1775 Summitview Way, Crestone, CO, 81131
(the "Lender").



Principal Amount:      $88,250.00 USD

1. FOR VALUE RECEIVED, the Borrower promises to pay to the Lender at such
address as may be provided in writing to the Borrower, the principal sum of
$88,250.00  USD, with interest accrued at 4% per annum rate from November 7,
2017, payable on the unpaid principal.
2. This Note will be repaid in full on July 1, 2020.
3. At any time while not in default under this Note, the Borrower may pay the
outstanding balance then owing under this Note, in whole or in part,  to the
Lender without further bonus or penalty

4. All costs, expenses and expenditures including, without limitation, the
complete reasonable legal costs incurred by the Lender in enforcing this Note as
a result of any default by the Borrower, will be added to the principal then
outstanding and will immediately be paid by the Borrower.
5. This Note is secured by the Replacement (1)  2015 Convertible Note ( original
dated September 8, 2015)  with the  current balance  of $130,000   (the
"Collateral" or the "Replacement Note") as agreed by Borrower and Lender and
authorized at Lender's Board of Director's meeting on November 7, 2017.  The
Borrower grants to the Lender a security interest in the Collateral until this
Note is paid in full. The original Replacement Note shall be held in the
possession of the Lender in order to perfect Lender's security interest in the
Collateral.  If the Borrower defaults in payment as required under this Note or
after demand for ten (10) days, interest shall thereafter accrue at the rate of
1.5% per month (compounded) on all sums owed by Borrower to Lender pursuant to
this Note. Upon any such uncured default by Borrower, the Lender may, at its
sole election, exercise any or all of its rights as a secured creditor and
secured party, including the right to reduce the balance of the Replacement Note
owed by Lender by the full amount due (including principal, interest and
reasonable related costs per paragraph 4 above) under this Note if the default
remains uncured for 60 days and no written agreement is reached between Borrower
and Lender related to the default. If any term, covenant, condition or provision
of this Note is held by a court of competent jurisdiction to be invalid, void or
unenforceable, it is the parties' intent that such provision be reduced in scope
by the court only to the extent deemed necessary by that court to render the
provision reasonable and enforceable and the remainder of the provisions of this
Note will in no way be affected, impaired or invalidated as a result.
6. This Note will be construed in accordance with and governed by the laws of
the State of Colorado.
7. This Note will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Borrower and the
Lender.  The Borrower waives presentment for payment, notice of non-payment,
protest and notice of protest.



IN WITNESS WHEREOF the Borrower has duly affixed their signatures under seal on
this ___ day of December, 2017.




_________________________________
Dominic Bassani






